


109 HR 5910 IH: Preparedness First Act of

U.S. House of Representatives
2006-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5910
		IN THE HOUSE OF REPRESENTATIVES
		
			July 26, 2006
			Ms. Loretta Sanchez of
			 California introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committees on
			 Energy and Commerce and
			 Homeland Security, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Homeland Security Act of 2002 to provide
		  funding for emergency planning and management and emergency response providers,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Preparedness First Act of
			 2006.
		2.FindingsCongress finds the following:
			(1)Communities face
			 risks to their security and safety every day from all different hazards.
			 Whether the risk is great for an earthquake, a flood, or a fire, communities
			 that do the most coordinated, all-encompassing, thorough emergency planning and
			 training will be most ready for any hazard, including crisis response in the
			 event of a terrorism event.
			(2)By placing the
			 largest Federal priority on emergency planning, followed by more specific
			 Federal assistance for State homeland security programs, mass casualty medical
			 responses and targeted terrorist attacks, the Department of Homeland Security
			 can focus State and local goals so that communities are the most prepared for
			 the most broad sense of emergency, preparation that can be tailored to any type
			 of hazard faced.
			(3)General
			 preparedness for any natural disaster helps preparedness for all
			 disasters.
			(4)The lessons
			 learned from Hurricane Katrina showed that the regional structures of the
			 Department of Homeland Security must be built up and that regional offices are
			 means of fostering State, local and private sector integration.
			(5)The 9/11 Discourse
			 Project, made up of Members of the 9/11 Commission, gave Congress and the
			 Department of Homeland Security, in their final report dated December 5, 2005,
			 a failing grade on the distribution of homeland security funding.
			(6)When programs
			 operate out of regional offices, closer relationships are developed among all
			 levels of government.
			(7)The Federal
			 response to Hurricane Katrina showed the Department of Homeland Security lacked
			 sufficient field capabilities.
			3.Preparedness
			 firstThe Homeland Security
			 Act of 2002 (6 U.S.C. 101 et seq.) is amended by adding at the end the
			 following new title:
			
				XVIIIFunding
				Emergency Planning and Response
					1801.DefinitionsIn this title:
						(1)The term
				covered grant means any grant to which this title applies under
				section 1802.
						(2)The term
				directly eligible tribe means any Indian tribe or consortium of
				Indian tribes that—
							(A)meets the criteria
				for inclusion in the qualified applicant pool for self-governance that are set
				forth in section 402(c) of the Indian Self-Determination and Education
				Assistance Act (25 U.S.C. 458bb(c));
							(B)employs at least 10
				full-time personnel in a law enforcement or emergency response agency with the
				capacity to respond to calls for law enforcement or emergency services;
				and
							(C)(i)is located on, or within
				5 miles of, an international border or waterway;
								(ii)is located within 5 miles of a
				facility designated as high-risk critical infrastructure by the
				Secretary;
								(iii)is located within or contiguous
				to one of the 50 largest metropolitan statistical areas in the United States;
				or
								(iv)has more than 1,000 square miles
				of Indian country, as that term is defined in section 1151 of title 18, United
				States Code.
								(3)The term
				Director means the Director of the Federal Emergency Management
				Agency.
						(4)The term
				emergency preparedness means all those activities and measures
				designed or undertaken to prepare for or minimize the effects of a hazard upon
				the civilian population, to deal with the immediate emergency conditions which
				would be created by the hazard, and to effectuate emergency repairs to, or the
				emergency restoration of, vital utilities and facilities destroyed or damaged
				by the hazard. Such term includes the following:
							(A)Measures to be
				undertaken in preparation for anticipated hazards (including the establishment
				of appropriate organizations, operational plans, and supporting agreements, the
				recruitment and training of personnel, the conduct of research, the procurement
				and stockpiling of necessary materials and supplies, the provision of suitable
				warning systems, the construction or preparation of shelters, shelter areas,
				and control centers, and, when appropriate, the nonmilitary evacuation of the
				civilian population).
							(B)Measures to be
				undertaken during a hazard (including the enforcement of passive defense
				regulations prescribed by duly established military or civil authorities, the
				evacuation of personnel to shelter areas, the control of traffic and panic, and
				the control and use of lighting and civil communications).
							(C)Measures to be
				undertaken following a hazard (including activities for fire fighting, rescue,
				emergency medical, health, and sanitation services, monitoring for specific
				dangers of special weapons, unexploded bomb reconnaissance, essential debris
				clearance, emergency welfare measures, and immediately essential emergency
				repair or restoration of damaged vital facilities).
							(5)The term
				essential capabilities means the levels, availability, and
				competence of emergency personnel, planning, training, and equipment across a
				variety of disciplines needed to effectively and efficiently prevent, prepare
				for, respond to, and recover from acts of terrorism consistent with established
				practices.
						(6)The term
				region means—
							(A)any geographic
				area consisting of all or parts of 2 or more contiguous States, counties,
				municipalities, or other local governments that have a combined population of
				at least 1,650,000 or have an area of not less than 20,000 square miles, and
				that, for purposes of an application for a covered grant, is represented by 1
				or more governments or governmental agencies within such geographic area, and
				that is established by law or by agreement of 2 or more such governments or
				governmental agencies in a mutual aid agreement; or
							(B)any other
				combination of contiguous local government units (including such a combination
				established by law or agreement of two or more governments or governmental
				agencies in a mutual aid agreement) that is formally certified by the Secretary
				as a region for purposes of this Act with the consent of—
								(i)the State or
				States in which the units are located, including a multi-State entity
				established by a compact between two or more States; and
								(ii)the incorporated
				municipalities, counties, and parishes that they encompass.
								(7)The term
				terrorism preparedness means any activity designed to improve
				the ability to prevent, prepare for, respond to, mitigate against, or recover
				from threatened or actual terrorist attacks.
						1802.Preparedness
				first
						(a)Covered
				grantsThis title applies to grants provided by the Department to
				States, regions, or directly eligible tribes for the primary purpose of
				improving the ability of emergency response providers to prevent, prepare for,
				respond to, mitigate against, or recover from natural or manmade disasters,
				including threatened or actual terrorist attacks, especially those involving
				weapons of mass destruction, administered under the following programs of the
				Department, and to any successor to any of the following programs:
							(1)The Emergency
				Management Performance Grant program.
							(2)The State Homeland
				Security Grant Program.
							(3)The Metropolitan
				Medical Response System Program.
							(4)The Urban Search
				and Rescue Program.
							(5)The Urban Area
				Security Initiative.
							(b)Excluded
				programsThis title does not apply to or otherwise affect the
				following Federal grant programs or any grant under such a program:
							(1)Any Federal grant
				program that is not administered by the Department.
							(2)The fire grant
				programs authorized by sections 33 and 34 of the Federal Fire Prevention and
				Control Act of 1974 (15 U.S.C. 2229–2229a).
							1803.Covered grant
				eligibility and criteria
						(a)Grant
				eligibilityAny State, region, or directly eligible tribe is
				eligible to apply for a covered grant.
						(b)Grant
				criteriaThe Secretary shall award covered grants to assist
				States and local governments in achieving, maintaining, and enhancing the
				essential capabilities for emergency preparedness established by the
				Secretary.
						(c)Application for
				grant
							(1)Deadlines for
				Applications and awardsTo
				apply for a covered grant for a fiscal year, a State, region, or directly
				eligible tribe shall submit to the Secretary a application at such time, in
				such manner, and containing such information as is required under this
				subsection or as the Secretary may reasonably require. The Secretary shall
				award covered grants pursuant to all approved applications for a fiscal year
				early in the year as is practicable, but not later than March 1 of that
				year.
							(2)Availability of
				fundsA covered grant awarded by the Secretary for a fiscal year
				shall be available for obligation through the end of the subsequent fiscal
				year.
							(3)Minimum contents
				of applicationThe Secretary shall require that each applicant
				include as part of an application for a covered grant—
								(A)the purpose for
				which the applicant seeks a covered grant and the reason the applicant needs
				the covered grant to meet the essential capabilities for all-hazards
				preparedness within the State, region, or directly eligible tribe to which the
				application pertains;
								(B)a description of
				how, by reference to an applicable State emergency preparedness plan under
				section 1804, the applicant intends to spend amounts awarded under a covered
				grant, including any amount not intended to be distributed under section
				1806(f)(1), would assist in fulfilling the essential capabilities for
				all-hazards preparedness specified in such plan;
								(C)a statement of
				whether a mutual aid agreement would apply to the use of all or any portion of
				the covered grant funds;
								(D)if the applicant
				is a State, a description of how the State plans to allocate the covered grant
				funds to regions, local governments, and Indian tribes;
								(E)if the applicant
				is a region—
									(i)a
				precise geographical description of the region and a specification of all
				participating and nonparticipating local governments within the geographical
				area comprising that region;
									(ii)a
				specification of what governmental entity within the region will administer the
				expenditure of funds under the covered grant; and
									(iii)a designation of
				a specific individual to serve as regional liaison;
									(F)a capital budget
				showing how the applicant intends to allocate and expend the covered grant
				funds;
								(G)if the applicant
				is a directly eligible tribe, a designation of a specific individual to serve
				as the tribal liaison; and
								(H)a statement of how
				the applicant intends to meet the matching requirement, if any, that applies
				under section 1806(f)(2).
								(4)Regional
				applications
								(A)Relationship to
				State applicationsA regional application—
									(i)shall be
				coordinated with an application submitted by the State or States of which such
				region is a part;
									(ii)shall supplement
				and avoid duplication with such State application; and
									(iii)shall address
				the unique regional aspects of such region’s terrorism preparedness needs
				beyond those provided for in the application of such State or States.
									(B)State review and
				submission
									(i)Submission of
				application to StateTo ensure the consistency required under
				section 1804(d) and the coordination required under subparagraph (A), the
				Secretary shall require an applicant that is a region to submit an application
				to each State of which any part is included in the region for review and
				concurrence prior to the submission of such application to the
				Secretary.
									(ii)State submission
				to SecretaryThe regional application shall be transmitted to the
				Secretary through each such State within 30 days of its receipt, unless the
				Governor of such a State notifies the Secretary in writing that such regional
				application is inconsistent with the State’s homeland security plan and
				provides an explanation of the reasons for the inconsistency.
									(C)Distribution of
				regional awards
									(i)Distribution to
				StateIf the Secretary approves a regional application, then the
				Secretary shall distribute a regional award to the State or States submitting
				the applicable regional application under subparagraph (B).
									(ii)State
				distribution to regionEach such State shall, not later than the
				end of the 45-day period beginning on the date on which the region receives the
				award, distribute to the region all covered grant funds or resources purchased
				with such funds, except those funds necessary for the State to carry out its
				responsibilities with respect to such regional application.
									(iii)Limitation on
				State retention of fundsIn no such case shall the State or
				States distribute to the region less than 80 percent of the regional
				award.
									(D)Certifications
				regarding distribution of grant funds to regionsAny State that
				receives a regional award under subparagraph (C) shall certify to the
				Secretary, not later than 30 days after the expiration of the 45-day period
				described in subparagraph (C)(ii) with respect to the grant, that the State has
				made available to the region the required funds and resources in accordance
				with subparagraph (C).
								(E)Direct payments
				to regionsIf any State fails to distribute a regional award to a
				region as required by subparagraph (C) within 45 days after receiving such
				award and does not request or receive an extension of such period under section
				1806(g)(2), the region may petition the Secretary to receive directly the
				portion of the regional award that is required to be distributed to such region
				under subparagraph (C).
								(5)Tribal
				applications
								(A)Submission to the
				State or StatesTo ensure the consistency required under section
				1804(d), an applicant that is a directly eligible tribe must submit its
				application to each State within the boundaries of which any part of such tribe
				is located for direct submission to the Department along with the application
				of such State or States.
								(B)Opportunity for
				State commentBefore awarding any covered grant to a directly
				eligible tribe, the Secretary shall provide an opportunity to each State within
				the boundaries of which any part of such tribe is located to comment to the
				Secretary on the consistency of the tribe’s application with the State’s
				homeland security plan. Any such comments shall be submitted to the Secretary
				concurrently with the submission of the State and tribal applications.
								(C)Final
				authorityThe Secretary shall have final authority to determine
				the consistency of any application of a directly eligible tribe with the
				applicable State emergency preparedness plan or plans, and to approve any
				application of such tribe. The Secretary shall notify each State within the
				boundaries of which any part of such tribe is located of the approval of an
				application by such tribe.
								(D)Tribal
				liaisonA tribal liaison designated under paragraph (3)(G)
				shall—
									(i)coordinate with
				Federal, State, local, regional, and private-sector officials concerning
				terrorism preparedness;
									(ii)develop a process
				for receiving input from Federal, State, local, regional, and private-sector
				officials to assist in the development of the application of such tribe and to
				improve the tribe’s access to covered grants; and
									(iii)administer, in
				consultation with State, local, regional, and private officials, covered grants
				awarded to such tribe.
									(E)Tribes not
				receiving direct grantsAn Indian tribe that does not receive a
				grant directly under this section is eligible to receive funds under a covered
				grant from the State or States within the boundaries of which any part of such
				tribe is located, consistent with the homeland security plan of the State as
				described in subsection (C). If a State fails to comply with section
				1806(f)(1), the tribe may request payment under section 1806(g)(3) in the same
				manner as a local government.
								(6)Equipment
				standardsIf an applicant for a covered grant proposes to upgrade
				or purchase, with assistance provided under the grant, new equipment or systems
				that do not meet or exceed any applicable national voluntary consensus
				standards established by the Secretary, the applicant shall include in the
				application an explanation of why such equipment or systems will serve the
				needs of the applicant better than equipment or systems that meet or exceed
				such standards.
							1804.State emergency
				preparedness plans
						(a)Submission of
				plansExcept in the case of a covered grant under subsection (g),
				the Secretary shall require that any State applying to the Secretary for a
				covered grant submit to the Secretary a 3-year State emergency preparedness
				plan in accordance with this section.
						(b)Plan
				requirementsEach State plan under this section shall—
							(1)describe the
				essential capabilities that communities within the State should possess, or to
				which they should have access, based upon the all-hazards risk factors relevant
				to such communities, in order to meet the Department’s goals for all-hazards
				preparedness;
							(2)demonstrate the
				extent to which the State has achieved the essential capabilities that apply to
				the State;
							(3)demonstrate the
				needs of the State necessary to achieve, maintain, or enhance the essential
				capabilities that apply to the State;
							(4)include a
				prioritization of such needs based on threat, vulnerability, and consequence
				assessment factors applicable to the State;
							(5)describe how the
				State intends—
								(A)to address such
				needs at the city, county, regional, tribal, State, and interstate level,
				including a precise description of any regional structure the State has
				established for the purpose of organizing emergency activities funded by
				covered grants;
								(B)to use all
				Federal, State, and local resources available for the purpose of addressing
				such needs; and
								(C)to give particular
				emphasis to regional planning and cooperation, including the activities of
				multi-jurisdictional planning agencies governed by local officials, both within
				its jurisdictional borders and with neighboring States;
								(6)with respect to the
				emergency preparedness of emergency response providers, address the unique
				aspects of terrorism as part of a comprehensive State emergency management
				plan;
							(7)provides for
				coordination of response and recovery efforts at the local level, including
				procedures for effective incident command in conformance with the National
				Incident Management System;
							(8)pursuant to State
				law, be in effect in all political subdivisions of the State and be mandatory
				on them, and be administered or supervised by a single State agency;
							(9)provide that the
				State shall share the financial assistance with that provided by the Federal
				Government under this section from any source determined by it to be consistent
				with State law;
							(10)be consistent with
				Federal emergency preparedness and response plans;
							(11)set forth a
				comprehensive and detailed State program for preparation for and assistance
				following emergencies and major disasters, including the provision of
				assistance to individuals, businesses, and local governments;
							(12)provide for the
				development of State and local emergency preparedness operational plans,
				pursuant to standards approved by the Secretary;
							(13)provide for the
				employment of a full-time emergency preparedness director, or deputy director,
				by the State;
							(14)provide for
				adoption of the Incident Command System in emergency response in conformance
				with the National Incident Management System;
							(15)provide for the
				appointment and training of appropriate staff, the formulation of necessary
				regulations and procedures, and the conducting of required exercises;
							(16)provide for
				adoption of a unified command structure when multiple agencies or jurisdictions
				are involved in emergency response;
							(17)provide that the
				State shall make such reports in such form and content as the Secretary may
				require; and
							(18)make available to
				duly authorized representatives of the Director of the Federal Emergency
				Management Agency and the Comptroller General, books, records, and papers
				necessary to conduct audits for the purposes of this section.
							(c)ConsultationA
				State plan submitted under subsection (a) shall be developed in consultation
				with and subject to appropriate comment by local governments, emergency
				response providers within the State, and a regional representative from the
				Department.
						(d)Approval by
				SecretaryThe Secretary may not award any covered grant to a
				State until the Secretary has approved the applicable State emergency
				preparedness plan.
						(e)RevisionsA
				State may revise the applicable State emergency preparedness plan approved by
				the Secretary under this subsection, subject to approval of the revision by the
				Secretary.
						(f)Consistency with
				State plansThe Secretary shall ensure that each covered grant is
				used to supplement and support, in a consistent and coordinated manner, any
				applicable State emergency preparedness plan.
						1805.Risk-based
				evaluation and prioritization
						(a)Prioritization
				of grant applications
							(1)Factors to be
				considered
								(A)Evaluation and
				prioritization requiredThe Secretary shall evaluate and annually
				prioritize all pending applications for covered grants based upon the degree to
				which each application would, by achieving, maintaining, or enhancing the
				essential capabilities of the applicants on a nationwide basis, lessen the
				threat to, vulnerability of, and consequences for persons (including persons
				who are part of transient commuting and tourist populations) and critical
				infrastructure.
								(B)Use of current
				risk assessmentSuch evaluation and prioritization shall be based
				upon the most current risk assessment of the threats of terrorism against the
				United States available from the Directorate for Information Analysis and
				Infrastructure Protection.
								(C)CoordinationThe
				Secretary shall coordinate with State, local, regional, and tribal officials in
				establishing criteria for evaluating and prioritizing applications for covered
				grants.
								(2)Critical
				infrastructure sectorsIn evaluating and prioritizing grant
				applications under this section, the Secretary shall consider natural and
				manmade threats to each of the following critical infrastructure sectors in all
				areas of the United States, urban and rural:
								(A)Agriculture and
				food.
								(B)Banking and
				finance.
								(C)Chemical
				industries.
								(D)The defense
				industrial base.
								(E)Emergency
				services.
								(F)Energy.
								(G)Government
				facilities.
								(H)Postal and
				shipping.
								(I)Public health and
				health care.
								(J)Information
				technology.
								(K)Telecommunications.
								(L)Transportation
				systems.
								(M)Water.
								(N)Dams.
								(O)Commercial
				facilities.
								(P)National monuments
				and icons.
								(3)Consideration of
				additional factorsThe Secretary shall take into account any
				other specific threat to a population (including a transient commuting or
				tourist population) or critical infrastructure sector that the Secretary has
				determined to exist. In evaluating the threat to a population or critical
				infrastructure sector, the Board shall give greater weight to threats of
				terrorism based upon their specificity and credibility, including any pattern
				of repetition.
							(4)Minimum
				amountsAfter evaluating and prioritizing State grant
				applications under paragraph (1), the Secretary shall ensure that, for each
				fiscal year—
								(A)except as provided
				in subparagraph (B), each State, other than the Virgin Islands, American Samoa,
				Guam, and the Northern Mariana Islands, that has an approved State emergency
				preparedness plan receives not less than 0.25 percent of the total amount of
				funds available for covered grants for that fiscal year to be used to implement
				the homeland security plan of that State in accordance with the prioritization
				of needs under section 1804(a)(4);
								(B)each State, other
				than the Virgin Islands, American Samoa, Guam, and the Northern Mariana
				Islands, that has an approved State emergency preparedness plan and that meets
				an additional high-risk qualifying criterion under paragraph (6) receives not
				less than 0.45 percent of the total amount of funds available for covered
				grants for that fiscal year to be used to implement the homeland security plan
				of that State in accordance with the prioritization of needs under section
				1804(a)(4);
								(C)each of the Virgin
				Islands, American Samoa, Guam, and the Northern Mariana Islands receives not
				less than 0.08 percent of the total amount of the funds available for covered
				grants for that fiscal year to be used to implement an approved homeland
				security plan in accordance with the prioritization of needs under section
				1804(a)(4); and
								(D)directly eligible
				tribes collectively receive not less than 0.08 percent of the total amount of
				funds available for covered grants for that fiscal year to be used to address
				the needs identified in the applications of such tribes, consistent with the
				homeland security plan of each State within the boundaries of which any part of
				the tribal land of any such tribe is located, except that this clause shall not
				apply with respect to funds available for a fiscal year if the Secretary
				receives less than 5 applications for such fiscal year from such tribes under
				section 1803(c)(5) or does not approve at least one such application.
								(5)Additional
				high-risk qualifying criteriaFor purposes of paragraph (5)(B),
				an additional high-risk qualifying criterion is either of the following:
								(A)Having a
				significant international land border.
								(B)Adjoining a body of
				water within North America through which an international boundary line
				extends.
								(b)Effect of
				regional awards on State minimumAny regional award, or portion
				thereof, provided to a State under section 1803(c)(4)(C) shall not be
				considered in calculating the minimum State award under subsection
				(a)(5).
						1806.Prohibited
				uses of covered grant funds and accountability requirements
						(a)Prohibited
				usesA covered grant may not be used—
							(1)to supplant State
				or local funds;
							(2)to construct
				buildings or other physical facilities;
							(3)to acquire land;
				or
							(4)for any State or
				local government cost sharing contribution.
							(b)Multiple-purpose
				fundsNothing in this section shall be construed to preclude
				State and local governments from using covered grant funds in a manner that
				enhances emergency response provider preparedness for emergencies and disasters
				unrelated to acts of terrorism, if such use assists such governments in
				achieving essential capabilities for terrorism preparedness established by the
				Secretary.
						(c)Reimbursement of
				costs
							(1)Stipends for
				volunteer trainingA covered grant may be used to provide a
				reasonable stipend to paid-on-call or volunteer emergency response providers
				who are not otherwise compensated for travel to or participation in training
				covered by this section. Any such reimbursement shall not be considered
				compensation for purposes of rendering such a emergency response provider an
				employee under the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et
				seq.).
							(2)Performance of
				Federal dutiesAn applicant for a covered grant may petition the
				Secretary for the reimbursement of the cost of any activity relating to
				prevention (including detection) of, preparedness for, response to, or recovery
				from acts of terrorism that is a Federal duty that is usually performed by a
				Federal agency and that is being performed by a State or local government under
				an agreement with a Federal agency.
							(d)Assistance
				requirementThe Secretary may not require that equipment paid
				for, wholly or in part, with funds provided through a covered grant be made
				available by the grant recipient to another State, region, or locality for the
				purpose of responding to an emergency in that State, region, or locality,
				unless the Secretary pays the costs directly attributable to transporting and
				operating such equipment during such response.
						(e)Flexibility in
				unspent homeland security grant fundsUpon request by the
				recipient of a covered grant, the Secretary may authorize that recipient to use
				grant funds for purposes authorized under this section that are not specified
				in the recipient’s grant agreement, if the Secretary determines that the use of
				grant funds for such purposes is in the interest of homeland security.
						(f)State, regional,
				and tribal responsibilities
							(1)Availability of
				funds and resourcesBy not later than the end of the 45-day
				period beginning on the date a recipient of a covered grant that is a State
				receives covered grant funds, the Secretary shall require such recipient to
				obligate or otherwise make available to local governments, emergency response
				providers, and other local groups, to the extent required under the State
				emergency preparedness plan or plans specified in the application for the
				grant—
								(A)not less than 80
				percent of the amount of the grant; and
								(B)resources
				purchased with the grant funds having a value equal to at least 80 percent of
				the amount of the grant.
								(2)Cost
				sharing
								(A)Cost sharing
				requirementThe Federal share of the costs of any activity
				carried out using a covered grant made to a State, region, or directly eligible
				tribe that is awarded after the date that is two years after the date of the
				enactment of this section shall not exceed 75 percent.
								(B)Transition
				ruleThe Federal share of the costs of an activity carried out
				with a covered grant awarded during the period beginning on the date of the
				enactment of this section and ending on the date that is two years after the
				date of the enactment of this section shall be 100 percent.
								(C)In-kind
				matchingEach recipient of a covered grant may meet the cost
				sharing requirement under subparagraph (A) by making in-kind contributions of
				goods or services that are directly linked with the purpose for which the grant
				is made, including any necessary personnel overtime, contractor services,
				administrative costs, equipment fuel and maintenance, and rental space.
								(3)Certifications
				regarding distribution of grant funds to local governmentsAny
				State that receives a covered grant shall certify to the Secretary, by not
				later than 30 days after the expiration of the period described in paragraph
				(1) with respect to the grant, that the State has made available for
				expenditure by local governments, emergency response providers, and other local
				groups the required amount of grant funds pursuant to paragraph (1).
							(4)Quarterly report
				on homeland security spendingThe Federal share described in paragraph
				(2)(a) may be increased by up to 2 percent for any State, region, or directly
				eligible tribe that, not later than 30 days after the end of each fiscal
				quarter, submits to the Secretary a report on the expenditures of the recipient
				using covered grant funds during that fiscal quarter. Each such report must
				include, for each recipient of a covered grant and each local government,
				emergency response provider, or other local group to which covered grant funds
				are made available under paragraph (1)—
								(A)the amount
				obligated to that recipient in that quarter;
								(B)the amount
				expended by that recipient in that quarter; and
								(C)a summary
				description of the items purchased by the recipient, local government,
				emergency response provider, or other local group using such amount.
								(5)Annual reports
				on homeland security spending
								(A)In
				generalThe Secretary shall require each recipient of a covered
				grant to submit an annual report to the Secretary not later than 60 days after
				the end of each fiscal year.
								(B)RegionsThe
				Secretary shall require each such recipient that is a region to submit the
				annual report required under subparagraph (A) to each State of which any part
				is included in the region at the same time that the recipient submits such
				report to the Secretary under such subparagraph.
								(C)Directly
				eligible tribesThe Secretary
				shall require each recipient of a covered grant that is a directly eligible
				tribe to submit the annual report required under subparagraph (A) to each State
				within the boundaries of which any part of such tribe tribal land is located at
				the same time that the recipient submits such report to the Secretary under
				such subparagraph.
								(D)Contents of
				reportsEach report submitted under this paragraph shall include
				each of the following:
									(i)The amount,
				ultimate recipients, and dates of receipt of all grant funds during the
				preceding fiscal year.
									(ii)The amount and
				the dates of disbursements of all such funds expended in compliance with
				paragraph (1) or pursuant to mutual aid agreements or other sharing
				arrangements that apply within the State, region, or directly eligible tribe,
				as applicable, during the preceding fiscal year.
									(iii)How the funds
				were utilized by each ultimate recipient or beneficiary during the preceding
				fiscal year.
									(iv)The extent to
				which essential capabilities identified in the applicable State emergency
				preparedness plan or plans were achieved, maintained, or enhanced as the result
				of the expenditure of grant funds during the preceding fiscal year.
									(v)The extent to
				which essential capabilities identified in the applicable State emergency
				preparedness plan or plans remain unmet.
									(6)Inclusion of
				restricted annexesA recipient of a covered grant may submit to
				the Secretary an annex to the annual report under paragraph (5) that is subject
				to appropriate handling restrictions, if the recipient believes that discussion
				in the report of unmet needs would reveal sensitive but unclassified
				information.
							(7)Provision of
				reports to appropriate Department officialsThe Secretary shall
				ensure that each annual report under paragraph (5) is provided to the Under
				Secretary for Emergency Preparedness and Response and the Director of the
				Office for Domestic Preparedness.
							(g)Incentives for
				efficient administration of homeland security grants
							(1)Penalties for
				delay in passing through local shareIf a recipient of a covered
				grant that is a State fails to distribute funds to local governments, emergency
				response providers, and other local groups, as required under subsection
				(f)(1), during the period specified under that subsection, the Secretary
				may—
								(A)reduce the amount
				of the grant by the amount required to be distributed under subsection
				(f)(1);
								(B)terminate the
				award of grant funds to the recipient and transfer the amount required to be
				distributed under subsection (f)(1) directly to the local emergency response
				providers local governments, and other local groups that were intended to
				receive funding under that grant; or
								(C)impose additional
				restrictions or burdens on the recipient’s use of funds under the grant, which
				may include—
									(i)prohibiting use of
				such funds to pay the grant recipient’s grant-related overtime or other
				expenses;
									(ii)requiring the
				grant recipient to distribute to local government beneficiaries all or a
				portion of grant funds that are not required to be distributed under subsection
				(f)(1); or
									(iii)for each day
				that the grant recipient fails to distribute funds or resources in accordance
				with subsection (f)(1), reducing grant payments to the grant recipient from the
				portion of grant funds that is not required to be distributed under that
				subsection, except that the total amount of such reduction may not exceed 20
				percent of the total amount of the grant.
									(2)Extension of
				periodThe Governor of a State may request in writing that the
				Secretary extend the 45-day period under section 1803(c)(4)(C)(ii) or
				subsection (f)(1) for an additional 15-day period. The Secretary may approve
				such a request, and may extend such period for one or more additional 15-day
				periods, if the Secretary determines that the resulting delay will not have a
				significant detrimental impact on terrorism preparedness efforts.
							(3)Provision of
				nonlocal share to local government
								(A)In
				generalThe Secretary may pay to a local government, emergency
				response provider, or other local group for which funds are required to be
				obligated or made available under subsection (f)(1), at the request of such
				government, provider, or group, a portion of the amount of a covered grant
				awarded to a State that is required to obligate or make available such funds,
				if—
									(i)the local
				government, emergency response provider, or other local group certifies to the
				Secretary that it will use the amount paid to expedite planned enhancements to
				the emergency preparedness of the government, provider, or group, as described
				in any applicable State emergency preparedness plan or plans;
									(ii)the State has
				failed to distribute funds or resources in accordance with subsection (f)(1);
				and
									(iii)the local government, emergency response
				provider, or other local group complies with subparagraphs (B) and (C).
									(B)Showing
				requiredBefore distributing
				funds to a local government, emergency response provider, or other local group
				under this paragraph, the Secretary shall require the local government,
				provider, or group to demonstrate that—
									(i)the local government, emergency response
				provider, or other local group is identified explicitly as an ultimate
				recipient or intended beneficiary in the approved grant application of the
				State that has failed to distribute funds to such local government, provider,
				or group;
									(ii)that State included as part of the
				application for the grant submitted by the State a statement that the local
				government, emergency response provider, or other local group was intended to
				receive a severable portion of the overall grant for a specific purpose that is
				identified in the grant application;
									(iii)the local government, emergency response
				provider, or other local group petitioned that State for the funds or resources
				after the expiration of the period during which the funds or resources were
				required to be distributed to the local government, provider, or group under
				subsection (f)(1); and
									(iv)the local government, emergency response
				provider, or other local group did not receive the portion of the grant made to
				that State that was designated in the State grant application as being for the
				use or benefit of that local government, emergency response provider, or other
				local group.
									(C)Effect of
				paymentPayment of grant
				funds to a local government, emergency response provider, or other local group
				under this paragraph—
									(i)shall not affect any payment to another
				local government, emergency response provider, or other local group under this
				paragraph; and
									(ii)shall not prejudice consideration of a
				request for payment under this paragraph that is submitted by another local
				government, emergency response provider, or other local group.
									(D)Deadline for
				action by SecretaryThe Secretary shall approve or disapprove
				each request for payment under this paragraph by not later than 15 days after
				the date the request is received by the Department.
								(h)Reports to
				CongressNot later than January 31 of each year, the Secretary
				shall submit to Congress a report on homeland security grants during the
				preceding fiscal year. Each such report shall contain, with respect to such
				fiscal year—
							(1)a detailed
				description of the amount of Federal funds provided as covered grants that were
				awarded to each State, region, and directly eligible tribe;
							(2)information on the
				use of such grant funds by grantees; and
							(3)a description of
				the national progress made in achieving, maintaining, and enhancing the
				essential capabilities established by the Secretary as a result of the
				expenditure of covered grant funds; and
							(4)an estimate of the
				amount of funds required to fulfill such capabilities nationwide.
							1807.Emergency
				Management Performance Grants Program
						(a)EstablishmentThe
				Secretary shall establish the Emergency Management Performance Grants Program.
				Under the program, the Secretary shall make grants to States for emergency
				management performance in accordance with this section.
						(b)Use of
				fundsA recipient of a grant under this section shall use the
				grant for emergency preparedness, planning, training and administration through
				funding costs of—
							(1)training sessions
				to ensure accurate completion of the needs assessment;
							(2)hiring of full or
				part-time staff, contractors, or consultants to assist with the collection of
				the needs assessment data and updating of the State strategic plan;
							(3)travel
				expenses;
							(4)meeting-related
				expenses;
							(5)implementing and
				managing programs for equipment acquisition, training and exercises;
							(6)conducting local
				or regional strategy implementation meetings;
							(7)hiring of full or
				part-time staff, contractors, or consultants to assist with the implementation
				and administration of a State homeland security strategic plan; or
							(8)the acquisition of
				authorized office equipment.
							(c)Technical
				assistance for development of plans and programs
							(1)Provision of
				technical assistanceThe Secretary, acting through a regional
				representative of the Department, shall provide technical assistance—
								(A)to States for the
				purpose of developing comprehensive plans and practicable programs for
				preparation against all-hazards disasters, including hazard reduction,
				avoidance, and mitigation;
								(B)to individuals,
				businesses, and State, tribal, and local governments to which a State has
				provided grant funds in accordance with section 1805 for preparation and
				response following such disasters; and
								(C)to such State and
				local governments to plan for recovery of damaged or destroyed public and
				private facilities.
								(2)Advisory
				groupEach regional representative of the Department shall bring
				together a group of high level officials, representing multiple disciplines
				from the State, regional, and local levels to—
								(A)establish
				expectations and priorities for exercise activities;
								(B)discuss how the
				State will implement its emergency preparedness plan; and
								(C)define how
				corrective actions flowing from exercises will be addressed and tracked.
								(d)Grants program
				for development of emergency preparedness plans and
				programs
							(1)AuthorityUpon
				application by a State (including, for purposes of this subsection, an
				authority created by an interstate compact), the Secretary may make a grant to
				the State to be used for the development of a State emergency preparedness
				plan, program, or capability for disaster preparedness and prevention under
				section 1804.
							(2)Amount of
				grantA grant under this subsection for a fiscal year shall be in
				an amount not less than 0.25 percent of the total amount of all grants awarded
				under the Emergency Management Performance Grants Program for that fiscal
				year.
							(3)EligibilityTo
				be eligible for a grant under this section, a State shall certify to the
				Secretary that the State has designated or created an agency to plan and
				administer a State emergency preparedness plan.
							(4)Award of
				grantsThe Secretary may make a grant to a State for necessary
				and essential State and local emergency management personnel and administrative
				expenses associated with the development of the State emergency preparedness
				plan.
							(e)Grants for
				improvement, maintenance, and updating of State plansThe
				Secretary may make grants to States for improving, maintaining, and updating
				State emergency preparedness plans under section 1804. In addition to the
				allowable uses of funds under subsection (b), a State may use such a grant for
				the purpose of evaluating natural hazards and developing the programs and
				actions required to mitigate such hazards.
						(f)Utilization of
				services of other agenciesIn carrying out the program under this
				section, the Secretary shall utilize the services of all appropriate Federal
				agencies, including the following services:
							(1)The preparation of
				disaster preparedness plans for mitigation, warning, emergency operations,
				evacuation, temporary housing, medical treatment and quarantine,
				rehabilitation, and recovery.
							(2)Training and
				exercises.
							(3)Post-disaster
				critiques and evaluations.
							(4)The annual review
				of programs.
							(5)The coordination
				of Federal, State, and local preparedness programs.
							(6)The application of
				science and technology.
							(7)Research.
							(g)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section—
							(1)$700,000,000 for
				each fiscal years 2007 through 2009; and
							(2)such sums as may
				be necessary for each subsequent fiscal year.
							(h)Prioritization
				of grantsIn addition to the requirements under 1805(a), in
				prioritizing grants to States under this section, the Secretary shall take into
				consideration—
							(1)the criticality of
				the areas in each State that may be affected by all-hazards disasters with
				respect to the development of the total emergency preparedness readiness of the
				Nation;
							(2)the relative state
				of development of emergency preparedness readiness of each State;
							(3)the population of
				each State; and
							(4)such other factors
				as the Secretary shall prescribe.
							(i)ReallocationIf
				the recipient of a grant under this Section does not expend the full amount of
				the grant before the last day of the fiscal year for which the grant is made,
				and such recipient does not apply to the Secretary for an extension under
				section 1806(g)(2) or otherwise receive permission from the Secretary to retain
				the grant funds after the last day of that fiscal year, such recipient shall
				reimburse the Secretary for the amount of the unused grant funds.
						(j)Restriction on
				use of fundsExcept as provided in section 1806(e), grant funds
				awarded under this section may only be expended for a purpose described in this
				section.
						(k)Submission of
				planIf a State fails to
				submit a plan under section 1804 within 90 days of the availability of funds,
				the Secretary may reallocate the grant funds allocated to that State, or any
				portion of such funds, among the other States that received grants for that
				fiscal year in such amounts as the Secretary determines best assure the
				adequate development of the emergency preparedness capability of the
				Nation.
						1808.State Homeland
				Security Grant Program
						(a)EstablishmentThe
				Secretary shall establish the State Homeland Security Grant Program to make
				grants to States to fund State homeland security material expenses related to
				all-hazards disaster response and recovery efforts as described in Federally
				approved State emergency preparedness plans under section 1804.
						(b)State allocation
				of fundsA State that receives a grant under this section, shall
				allocate grant funds in accordance with the approved emergency preparedness
				plan of that State and obligate such funds to municipalities local governments,
				emergency response providers, and other local groups in accordance with this
				section and section 1805 not later than 45 days after the date on which the
				State receives the grant.
						(c)Use of equipment
				acquisition fundsA recipient of a grant under the State Homeland
				Security Grant Program shall use the grant to enhance the capabilities of State
				and local emergency response providers through the acquisition of—
							(1)personal
				protective equipment;
							(2)explosive device
				mitigation and remediation equipment;
							(3)chemical,
				biological, radiological, nuclear and explosive search and rescue equipment,
				incident response vehicles, logistical support, and reference materials;
							(4)interoperable
				communications equipment;
							(5)detection
				equipment;
							(6)decontamination
				equipment;
							(7)physical security
				enhancement equipment;
							(8)terrorism incident
				prevention equipment;
							(9)medical supplies
				and limited types of pharmaceuticals; or
							(10)other equipment
				as determined by the Secretary.
							(d)Allocation of
				fundsFor each fiscal year, the Secretary shall make a grant
				under this section to each State that submits an application in an amount equal
				to not less than 0.025 percent of the total amount awarded under the State
				Homeland Security Grant Program for that fiscal year.
						(e)Prioritization
				of grantsIn prioritizing grants to States under this section,
				the Secretary shall consider—
							(1)the criticality of
				the areas in each State that may be affected by all-hazards disasters;
							(2)the risk,
				vulnerability, threat, and unmet capabilities of each State (as determined by
				the Secretary); and
							(3)such other factors
				as the Secretary shall prescribe.
							(f)Restriction on
				use of fundsExcept as provided in section 1806(e), an amount
				awarded or allocated to a State under this section may only be expended for a
				purpose described in this section.
						(g)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section—
							(1)$633,000,000 for
				each fiscal years 2007 through 2009; and
							(2)such sums as may
				be necessary for each subsequent fiscal year.
							1809.Metropolitan
				Medical Response System (MMRS) Grant Program
						(a)The Secretary is
				authorized to establish a grant program to assist highly populated
				jurisdictions (as determined by the Secretary) to achieve enhanced capabilities
				necessary to meet medical logistical challenges posed by mass casualty event,
				including, but not limited to emergency medical quarantine and
				evacuation.
						(b)Metropolitan
				Medical Response System grants are authorized to assist highly populated areas
				(as determined by the Secretary) in funding the cost of—
							(1)developing medical
				response plans, which include input from medical volunteers, public and private
				health care professionals, first responders, emergency managers, and are
				consistent with federally-approved State emergency preparedness plans under
				section 1806;
							(2)conduct training
				and exercises;
							(3)acquire
				pharmaceuticals; and
							(4)personal
				protective equipment.
							(c)MMRS teams shall
				obtain pharmaceuticals sufficient to provide care for at least 1,000 victims of
				a chemical incident and for 10,000 victims for the first 48 hours of response
				to a biological event.
						(d)MMRS teams shall
				create local hospital and healthcare system plans that ensure surge capacity to
				accommodate 500 critically ill patients.
						(e)There is
				authorized to be appropriated for this section—
							(1)$60,000,000 for
				each fiscal years 2007 through 2009; and
							(2)such sums as may
				be necessary for each subsequent fiscal year.
							(f)Upon application
				by local government entities, the Secretary is authorized to make grants, not
				to be less than $250,000 in the aggregate to such jurisdiction (or 0.8% of the
				program total).
						(g)Regulations
				governing allocations to Jurisdictions shall give due regard to—
							(1)the criticality of
				the target and support areas and the areas which may be affected by all-hazards
				disasters;
							(2)risk,
				vulnerability, threat, unmet capabilities (as determined by the Secretary);
				and
							(3)such other factors
				as the Secretary shall prescribe.
							(h)Amounts paid to
				any jurisdiction or political subdivision under this section shall be expended
				solely for the purposes set forth in this section except as prescribed under
				section 1806(e).
						(i)Annual
				reportsThe Secretary shall report annually to the Congress all
				contributions made pursuant to this section as prescribed in section
				1806(h).
						1810.Urban Area
				Security Initiative Grant Program
						(a)EstablishmentThe
				Secretary shall establish the Urban Area Security Initiative Grant Program to
				make grants to States and local government entities that are designated by the
				Secretary as urban area security initiative jurisdictions in accordance with
				this section.
						(b)EligibilityTo
				be eligible for a grant under this section an urban area security initiative
				jurisdiction shall submit an application to the Secretary at such time, in such
				manner, and containing such information and assurances as the Secretary may
				require.
						(c)Use of
				fundsAn urban area security initiative jurisdiction that is a
				recipient of a grant under this section shall use the grant to enhance
				emergency response provider capabilities in that urban area security initiative
				jurisdiction through funding the acquisition of—
							(1)personal
				protective equipment;
							(2)explosive device
				mitigation and remediation equipment;
							(3)chemical,
				biological, radiological, nuclear and explosive search and rescue equipment,
				incident response vehicles, logistical support, and reference materials;
							(4)interoperable
				communications equipment;
							(5)detection
				equipment;
							(6)decontamination
				equipment;
							(7)physical security
				enhancement equipment;
							(8)terrorism incident
				prevention equipment;
							(9)medical supplies
				and limited types of pharmaceuticals; or
							(10)other equipment
				as determined by the Secretary.
							(d)Allocation of
				fundsFor each fiscal year, the Secretary shall make a grant to
				each eligible urban area security initiative jurisdiction in an amount equal to
				not less than the greater of—
							(1)$209,500;
				or
							(2)0.025 percent of the
				total amount of all grants made under the program for that fiscal year.
							(e)Prioritization
				of grantsIn prioritizing grants awarded under this section, the
				Secretary shall consider—
							(1)the criticality of
				the areas in each eligible urban area security initiative jurisdiction that may
				be affected by an all-hazard disaster;
							(2)the risk,
				vulnerability, threat, and unmet capabilities of each eligible urban area
				security initiative jurisdiction (as determined by the Secretary); and
							(3)such other factors
				as the Secretary shall prescribe.
							(f)Restriction on
				use of fundsExcept as provided in section 1806(e), the recipient
				of a grant under this section shall use the grant solely for a purpose
				described in this section.
						(g)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section—
							(1)$838,000,000 for
				each fiscal years 2007 through 2009; and
							(2)such sums as may
				be necessary for each subsequent fiscal year.
							1811.OversightThe Secretary shall establish in the Office
				for Domestic Preparedness an Office of the Comptroller to oversee the grants
				distribution process and the financial management of the Office for Domestic
				Preparedness.
					.
		4.Clerical
			 amendmentThe table of
			 contents in section 1(b) of such Act is amended by adding at the end the
			 following:
			
				
					Title XVIII—Funding Emergency Planning and Response
					Sec. 1801. Definitions.
					Sec. 1802. Preparedness first.
					Sec. 1803. Covered grant eligibility and criteria.
					Sec. 1804. State emergency preparedness plans.
					Sec. 1805. Risk-based evaluation and
				prioritization.
					Sec. 1806. Prohibited uses of covered grant funds and
				accountability requirements.
					Sec. 1807. Emergency Management Performance Grants
				Program.
					Sec. 1808. State Homeland Security Grant Program.
					Sec. 1809. Metropolitan Medical Response System (MMRS) Grant
				Program.
					Sec. 1810. Urban Area Security Initiative Grant
				Program.
					Sec. 1811. Oversight.
				
				.
		5.Repeal of
			 superseded provisionSection
			 1014 of the USA PATRIOT ACT (Public Law 107–56) is repealed.
		
